        Case 9:18-cv-00148-DLC Document 57 Filed 04/19/21 Page 1 of 13



                  IN THE UNITED STATES DISTRICT COURT
                      FOR THE DISTRICT OF MONTANA
                           MISSOULA DIVISION

 BRENDAN E. ADAMS, an individual,                     CV 18–148–M–DLC

       Plaintiff and Counter Defendant,

 vs.                                                        ORDER

 HOWARD C. ROBERTS,
 an individual,

       Defendant and Counter Claimant.


       Before the Court is Defendant Howard C. Roberts’ Motion for Sanctions for

Witness Intimidation. (Doc. 43.) Roberts accuses Plaintiff Brendan E. Adams of

making a “flagrant attempt to tamper with and intimidate one of Roberts’ key

witnesses,” John Kenney. (Id.) He asks the Court to enter judgment against

Adams as a sanction. (Id.) With trial less than a month away, the Court ordered

expedited briefing and set a hearing for April 16, 2021. (Doc. 49.)

       After considering the parties’ filed briefs and exhibits, the testimony

provided by six witnesses at the hearing, and the parties’ oral arguments, the Court

denies the motion, and this matter remains set for trial on May 3, 2021. To that

end, the Court further takes the opportunity in this Order to resolve two evidentiary

issues that arose at the hearing.



                                         -1-
        Case 9:18-cv-00148-DLC Document 57 Filed 04/19/21 Page 2 of 13



                                          BACKGROUND 1

       This case centers around a 2017 altercation between Adams and Roberts that

allegedly left Adams with long-term injuries that, at least until 2019, prevented

him from engaging in various physical activities—including driving long distances

and recreating generally—without significant pain and discomfort. (See, e.g.,

Docs. 1 at 4; 44-2 at 2.) To contradict Adams’ claims regarding the extent of his

injuries, Roberts plans to proffer a video showing Adams swing-dancing with his

wife in September 2018, about a year after the fight. (Doc. 44 at 2.) John Kenney,

who Roberts will presumably call as a witness at the upcoming trial,2 took the

video on his cell phone. (Id.) At issue in the instant motion is a recent altercation

between Adams and Kenney.

       On March 17, 2021, Adams and Kenney ran into each other outside a bar in

Lakeside, Montana. Adams says he approached Kenney after Kenney flipped him

off. Kenney denies initiating the interaction, and instead says that Adams engaged

with him about his moving plans, as Kenney apparently plans to move out of the

Lake Mary Ronan area soon. Whatever the case may be, the conversation quickly

became heated. Adams informed Kenney that the sooner he moved, the better,

because he had “pissed off” plenty of people in the community. Adams then


1
  Along with the pleadings and pre-hearing briefing, the Court derives the relevant background
facts from witness testimony at the April 16, 2021 hearing.
2
  Roberts lists John Kenney on his “may” call witness list. (Doc. 27.)
                                             -2-
        Case 9:18-cv-00148-DLC Document 57 Filed 04/19/21 Page 3 of 13



referenced the “train station,” an allusion to the execution site in Yellowstone, a

television show about the modern and violent American West. Specifically,

Adams testified that he warned Kenney that if he pissed off enough people,

“somebody” might take him to the train station.

      Kenney testified that Adams went on to accuse him of taking “photos and

pictures of everyone,” to which Kenney responded that he indeed had taken a

video of Adams and his wife dancing. Kenney said that the temperature of the

interaction continued to rise, with Adams shouting accusations of pedophilia and

maintaining photos of “little girls” at Kenney. After making a homophobic

remark, Adams invited Kenney over to his house to fight and chest-bumped him.

The interaction ended when the owner of the bar and Les Walter came outside to

break them up.

      Kenney testified to his belief that Adams confronted him to prevent him

from testifying at the upcoming trial in this case. He admitted, however, that when

the Lake County Sheriff contacted him about the incident several days later, he

said he did not take Adams’ threats seriously. Les and Rhonda Walter, members

of Kenney’s Saint Patrick’s Day bar-hopping party, testified that they witnessed

the altercation from inside the bar. Because Rhonda stayed inside, she did not hear

anything that Adams said to Kenney outside. When he went outside to stop the




                                         -3-
         Case 9:18-cv-00148-DLC Document 57 Filed 04/19/21 Page 4 of 13



fight, Les testified that he heard Adams making comments about pedophilia and

little girls.

         Adams testified that he never threatened Kenney. He further testified that

until Kenney told him on March 17, 2021, he did not know that Kenney took the

swing-dancing video. He went on to say that he did not even know that Kenney

was a witness in this case. In rebuttal, Roberts testified that during a break in

Adams’ 2019 deposition, he told Adams that Kenney took the video.

                                        DISCUSSION

        Roberts argues that Adams’ conduct on March 17, 2021 amounts to a

violation of federal anti-witness tampering law. Specifically, 18 U.S.C. § 1512(b)

proscribes anyone from knowingly using intimidation and threats “to prevent the

testimony of any person in an official proceeding.” Importantly, the conduct

prohibited by § 1512(b) requires “a finding of intent to cause a witness to withhold

testimony.” Rent-A-Center, Inc. v. Canyon Television and Appliance Rental, Inc.,

944 F.2d 597, 602 (9th Cir. 1991). If a court finds that a party’s actions amount to

the conduct contemplated by § 1512(b), it may impose sanctions pursuant to its

inherent authority to manage judicial proceedings. See id.; see also Chambers v.

NASCO, Inc., 501 U.S. 32, 57 (1991) (“[A] party may be sanctioned for abuses of

process occurring beyond the courtroom[.]”).




                                         -4-
        Case 9:18-cv-00148-DLC Document 57 Filed 04/19/21 Page 5 of 13



      Roberts provides no argument regarding the burden of proof he must carry

to establish that Adams engaged in sanctionable witness-tampering, and the

Court’s research is similarly unilluminating, at least as it relates to the Ninth

Circuit’s view. See Torres v. Wells Fargo Bank, CV 17-9305-DMG (RAOx), 2019

WL 8012686, at *3 (C.D. Cal. Dec. 17, 2019) (“[T]he Ninth Circuit does not

appear to have expressly considered whether and how to sanction a civil litigant

when that litigant has tampered with a witness[.]”). However, he cites Ramirez,

which supplies persuasive authority on this point. Ramirez v. T&H Lemont, Inc.,

845 F.3d 772 (7th Cir. 2016). In Ramirez, the court affirmed dismissal with

prejudice as the appropriate sanction for the plaintiff offering a witness money in

exchange for favorable testimony. Id. at 774. In doing so, the court rejected the

plaintiff’s contention that a clear and convincing standard should apply, and

instead “ma[de] clear that a preponderance of the evidence is sufficient.” Id. at

777. Thus, and out of an abundance of caution favorable to Roberts, the Court

applies a preponderance of the evidence standard to the instant motion.

      Ramirez is helpful, too, in analyzing the merits of Roberts’ charge. Whether

a court sanctions witness tampering pursuant to the Federal Rules of Civil

Procedure, e.g., Rule 37, or its inherent authority to sanction misconduct, Ramirez

instructs that it must “find that the responsible party acted or failed to act with a

degree of culpability that exceeds simple inadvertence or mistake before it may

                                          -5-
        Case 9:18-cv-00148-DLC Document 57 Filed 04/19/21 Page 6 of 13



choose dismissal as a sanction[.]” Id. at 776. Relevant here, “[a]ny sanctions

imposed pursuant to the court’s inherent authority must be premised on a finding

that the culpable party willfully abused the judicial process or otherwise conducted

the litigation in bad faith.” Id. (citing, inter alia, Chambers, 501 U.S. at 46–50).

      The evidence presented in Ramirez established the requisite degree of

culpability to support the district court’s finding that the plaintiff engaged in

witness tampering. Id. at 781–82. A witness testified that the plaintiff offered him

money, he accepted it, and the two discussed what his favorable—and false—

testimony would be. Id. at 781. The court was careful to note that “no other

witness (including Ramirez, who chose not to testify) disputed this account.” Id.

Giving this uncontroverted testimony credit, the court agreed that the defendant

had met its burden to show that “Ramirez [the plaintiff] made a calculated effort to

bolster his floundering case by offering payment to a witness to support his

allegations[.]” Id. at 782.

      Similarly, the “undisputed evidence” of a plaintiff’s threatening text

messages to a witness led the district court in Torres to dismiss his claims with

prejudice. 2019 WL 8012686, at *3. Specifically, the plaintiff suggested that “he

would take steps to have [the witness] fired from his job or ‘take out’ [the

witness]” by making statements to a special investigator. Id. While the plaintiff

argued, inter alia, that his conduct did not actually threaten the witness, the court

                                          -6-
        Case 9:18-cv-00148-DLC Document 57 Filed 04/19/21 Page 7 of 13



concluded that his “messages cannot be explained away as anything other than

threats of retaliation against a witness due to what [the plaintiff] perceived to be

unfavorable testimony.” Id. at *4.

      Here, in contrast to the uncontroverted evidence presented in Ramirez and

Torres, the testimony presented at the hearing left the issue of Adams’ intent on

March 17, 2021 in genuine dispute. See Rent-A-Center, Inc., 944 F.2d at 602.

True, the parties agree that Adams referenced the “train station,” which both he

and Kenney understood to be an allusion to the killing grounds in Yellowstone.

But Adams explains he only meant to convey to Kenney that his activities in the

community—particularly involving a waitress at a local eatery—might cause

“someone” to eventually kill him, but his comment was not intended to influence

Kenney to withhold testimony in this case.

      Indeed, Adams testified that he did not know Kenney was involved as a

witness in this matter, let alone that Kenney was the source of the swing-dancing

video. While Roberts testified that he informed Adams about Kenney’s

involvement during a break in a 2019 deposition, the Court finds his version of

events convenient at best and not credible at worst. The Court cannot imagine a

situation in which counsel for Roberts or Adams would leave them unattended

considering their volatile history. For that matter, Roberts admitted that Adams

was taken to a separate room during breaks in the deposition.

                                         -7-
         Case 9:18-cv-00148-DLC Document 57 Filed 04/19/21 Page 8 of 13



        For his part, Kenney testified that the “train station” comment came before

he told Adams that he took the video. And, even after Kenney revealed his

involvement in the case, Adams spent the remainder of the interaction haranguing

him with accusations of pedophilia and homophobic slurs. Indeed, Adams’ ire as it

related to Kenney’s photos and videos appeared wholly directed at whether

Kenney had pictures of “little girls” on his phone, not the video at issue in this

case.

        On these facts, and while the Court does not doubt that Kenney felt

threatened and harassed by an admittedly inebriated Adams on March 17, 2021,

the Court cannot find that Roberts carried his burden to prove that Adams intended

his conduct to cause Kenney to withhold testimony. Instead, the uncontradicted

evidence demonstrates only that Adams and Kenney are neighbors between whom

bad blood runs, and that they each felt antagonized by the other at a bar on Saint

Patrick’s Day. However, what their fight was actually about remains genuinely in

dispute. Whether it was about Adams’ perception of Kenney’s conduct with other

people in their small community, or whether it was about Kenney’s involvement in

this case is unclear. With that said, though, Adams’ claim that he knew nothing

about Kenney’s role in this case is controverted only by testimony that lacks

credibility.




                                         -8-
        Case 9:18-cv-00148-DLC Document 57 Filed 04/19/21 Page 9 of 13



      In sum, the Court does not find that Roberts proved by a preponderance of

the evidence that Adams intended for Kenney to withhold testimony when he

fought with him last month. While the Court has the inherent power to sanction

abuses of the judicial process, it has no jurisdiction to punish a litigant for bad

behavior wholly unrelated to the case before it. Roberts has not convinced the

Court that what occurred on March 17, 2021 was anything other than a Saint

Patrick’s Day bar dispute. Roberts’ motion will be denied, and this case will

proceed to trial.

      With trial ahead and having heard significant sworn testimony during the

April 16, 2021 hearing, the Court is compelled to briefly address two evidentiary

issues here. First, this Order raises a question regarding the scope of Kenney’s

trial testimony as it relates to the March 17, 2021 incident. The event bears only

marginal relevance to the issues to be tried and carries with it a significant

potential for unfair prejudice, confusion, and wasting time. See Fed. R. Evid. 403.

Thus, the Court will allow only narrow inquiry into the incident. Specifically,

Kenney may testify solely: (1) to the video he took of Adams swing-dancing; (2)

the fact of the Saint Patrick’s Day altercation; (3) to the fact that he felt threatened

and intimidated by Adams, and (4) to his belief that the altercation stemmed from

his involvement in this case.




                                          -9-
       Case 9:18-cv-00148-DLC Document 57 Filed 04/19/21 Page 10 of 13



      Roberts is warned that any effort to use the Saint Patrick’s Day incident to

circumvent the bar against character evidence will be rejected. See Fed. R. Evid.

404(a)(1). As Roberts knows, “[e]vidence of any other . . . act is not admissible to

prove a person’s character in order to show that on a particular occasion the person

acted in accordance with the character.” Fed. R. Evid. 404(b)(1). Of course, other

act evidence may be admissible for another purpose. Fed. R. Evid 404(b)(2).

Indeed, at the hearing, Roberts telegraphed that he would likely proffer evidence of

the Kenney altercation to prove pattern or identity, not character. However, the

Saint Patrick’s Day incident bears no similarities to the fight at the center of this

case, apart from involving Adams and an altercation. In other words, nothing

about the fight at the bar last month is sufficiently “peculiar, unique or bizarre . . .

nor [is] it so unusual or distinctive as to constitute [Adams’] personal

‘signature[.]’” See United States v. Ezzell, 644 F.2d 1304, 1306 (9th Cir. 1981)

(Rule 404(b) incorrectly invoked where points of similarity between bank

robberies were ones so common to most bank robberies as to be “entirely

unhelpful”). Thus, and again, the Court closely crops the evidence Kenney may

provide about the Saint Patrick’s Day incident, as any more expansive inquiry is

both unhelpful and unfairly prejudicial character evidence.

      With that said, though, the Court finds that the Bolitho incident and the

Lackey incident are sufficiently “peculiar, unique or bizarre” as to properly invoke

                                          - 10 -
        Case 9:18-cv-00148-DLC Document 57 Filed 04/19/21 Page 11 of 13



Rule 404(b)—with some parameters. Like the instant case, the Bolitho and Lackey

incidents involved altercations between Adams and others over disputed property

rights that escalated to involving law enforcement. In all three incidents, Adams

allegedly protected his position by way of verbal and physical aggression. Unlike

a Saint Patrick’s Day bar fight, the points of similarity between these alleged acts

indicates a “peculiar” pattern wherein Adams finds himself resolving disputes over

property lines and land access through aggressive confrontations with his

neighbors. This pattern is relevant and helpful to deciding an issue central to this

case: the identity of the aggressor in the altercation between Adams and Roberts.

(See Docs. 2 at 5–6; 4 at 6–7.) Thus, the Court is inclined to admit evidence of the

Bolitho and Lackey incidents, not to prove Adams’ character, but to prove a unique

pattern that is helpful in proving identity. See Rule 404(b)(2) (other act evidence

admissible to prove identity).3

       Still, while Roberts may invoke Rule 404(b)(2) as it relates to the Lackey

and Bolitho incidents, Rule 403 balancing remains an “integral step toward a

determination of admissibility[.]” King v. Ahrens, 16 F.2d 265, 269 (8th Cir.

1994). The danger is substantial that inquiry into the Bolitho and Lackey affairs




3
 In addition to their similarity to the event at issue in this case and that they provide proof of a
material point in issue, the Bolitho and Lackey incidents occurred relatively recently, and Adams
does not dispute the fact that either altercation occurred. See United States v. Beckman, 298 F.3d
788, 794 (9th Cir. 2002) (setting out the test for Rule 404(b)(2) admissibility).
                                              - 11 -
          Case 9:18-cv-00148-DLC Document 57 Filed 04/19/21 Page 12 of 13



will unfairly prejudice Adams, waste time, and confuse the issues. Fed. R. Evid.

403. Thus, like the scope of Kenney’s testimony about the Saint Patrick’s Day

incident, the Court will grant Roberts only marginal latitude to proffer evidence of

the Lackey and Bolitho matters.

          In particular, the Court warns Roberts that witnesses must have personal

knowledge of the Lackey and Bolitho events to testify about them. 4

Notwithstanding Rule 404(a)’s prohibition against character evidence in civil

cases, Roberts elicited testimony at the hearing that can only be considered

evidence of Adams’ character founded in small-town gossip and rumors about

these two events, proof which was laden with hearsay and double-hearsay. Any

efforts to do the same at trial will be summarily rejected. Further, the Court is

wholly disinterested in litigating the Bolitho and Lackey affairs. Roberts’ inquiry

will be limited to establishing the points of “peculiar” similarity between these

events and the event at issue. Attempts to detour into historical background of

these altercations will be denied.

          At bottom, the Court reminds the parties that this is a simple case about an

altercation between neighbors. Roberts and Adams are cautioned not to

unnecessarily muddy the waters by making this case about anything other than the

fight in 2017 that formed the basis of the Complaint.


4
    Neither the Lackeys nor the Bolithos are listed on Roberts’ “will” or “may” call witness lists.
                                                - 12 -
      Case 9:18-cv-00148-DLC Document 57 Filed 04/19/21 Page 13 of 13



                                     ORDER

     For foregoing reasons, IT IS ORDERED that Roberts’ motion for sanctions

(Doc. 43) is DENIED.

     DATED this 19th day of April, 2021.




                                   - 13 -
